Citation Nr: 1452784	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  09-27 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  He served in the Republic of Vietnam from April 1968 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which denied, amongst other issues, service connection for bilateral hearing loss.  Jurisdiction of the case now lies with the Montgomery, Alabama RO.  

The Veteran testified at an October 2011 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record and associated with the claims folder.  

The Board remanded the instant claim in December 20111 for further development.  The issues of entitlement to service connection for erectile dysfunction and entitlement to special monthly compensation based on the loss of use of a creative organ which were also remanded, were granted on remand and are no longer before the Board.  Therefore, they are not reflected on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that he has bilateral hearing loss which is the result of his active duty service.  In December 2011, the Board found that the April 2008 VA audiological examination of record was not sufficient to decide the claim.  The April 2008 VA examiner concluded that the Veteran's currently diagnosed bilateral hearing loss was not related to service because the Veteran's hearing at separation was within normal limits and he had post-service occupational noise exposure.  However, the examiner did not provide a complete rationale in that he did not discuss the significance, or lack thereof, of inservice noise exposure to subsequently diagnosed hearing loss.  His conclusion that the Veteran's hearing loss was not related to service was not fully supported by a medical rationale.  Further, the examiner did not address any change in the Veteran's hearing acuity when comparing his November 1966 pre-induction audiogram to his October 1968 separation audiogram or comment on whether any threshold shift, while not rising to the level of a hearing loss disability, may indicate some hearing loss in service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In light of this deficiency, the April 2008 VA examiner's opinion was found to not be adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The claim was remanded, and another VA audiology examination was requested, with full review of the claims file in conjunction with the examination, and opinion, and complete rationale, to include comment on the Veteran's hearing acuity at separation relative to his entrance audiogram and whether this represented some hearing loss in service.  In December 2011, the Veteran underwent another  VA audiology examination.  Review of the claims folder was not performed.  Moreover, the examiner did not draw an opinion with complete rationale; rather, she indicated that this was performed in the April 2008 VA audiology examination.  The December 2011 VA audiology examination was sought, because the opinion provided in April 2008 was found to be inadequate and lacked complete rationale for the findings.  Therefore, as the December 2011 examination report did not review the file, and did not answer the questions on remand, and additionally, relied on an inadequate examination of April 2008, this examination report, too, is considered inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran needs to be provided another VA audiology examination and the appropriate opinion with rationale should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The examiner must review the Veteran's claims file in conjunction with the examination, including the November 1966 entrance and October 1968 separation audiogram reports and the April 2008 VA audiological examination.  That such a review was conducted should be noted in the examination report.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

 The examiner must state whether it is at least as likely as not that the Veteran's currently diagnosed bilateral hearing loss was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service, including noise exposure from mortar attacks and helicopters.  The examiner should specifically comment on any change in the Veteran's hearing acuity at separation relative to his entrance audiogram and whether this represents some hearing loss in service.  

 It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

 The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should be provided for any opinion offered.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

2.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue on appeal should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

